DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 4, set forth in the Office Action mailed 06/04/21, is hereby withdrawn due to amendments made by the Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degen et al. (US 2015/0229071; “Degen”; reference of record).
Regarding claim 1, Degen teaches an in-vehicle power supply device (figures 1-2) that includes a power supply part (26/34) including a noise generation source (para. [0021]) and one or more output terminals (bus bars 20 providing current to wire harness; para. [0017]) capable of connecting a desired load (vehicle loads; para. [0017]) to an output of the power supply part (26/34), the device comprising:

a unit support part (80) that is disposed inside the power supply part (26/34) or between the output of the power supply part and the load, and that detachably supports the adjustment unit (24),
wherein the adjustment unit (24) is detachably separable (according to positions of retainers 84) from the one or more output terminals (20) of the power supply part (26/34).
As for claims 2-6, Degen teaches wherein the power supply part (26/34) includes:
a switching unit (power inverter 36; para. [0004]) configured to periodically repeat switching of power; and
a distribution unit (housing 22) configured to distribute output power of the switching unit to loads of a plurality of systems (vehicle electrical systems), and
the unit support part (80) is formed on a side of the distribution unit (22);
wherein the adjustment unit (24) includes a plurality of electric circuits independent of each other in order to individually adjust impedance for each of the loads of the plurality of systems (There are individual filter components 24.);
wherein the distribution unit includes a plurality of unit support parts in order to house a plurality of adjustment units individually corresponding to each of the loads of the plurality of systems (See plurality of filter adjustment units in figure 2);

wherein the distribution unit is disposed in a first housing separate from a second housing in which the switching unit is disposed (Switching unit 36 is shown as separate from the distribution unit 22 in figure 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849
August 25, 2021